            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CLARENCE ABNEY,                 :                Civil No. 1:13-CV-01418
                                :
        Plaintiff,              :
                                :
        v.                      :            Judge Jennifer P. Wilson
                                :
SERGEANT CALEB YOUNKER, et al., :
                                :
        Defendants.             :            Magistrate Judge Martin C. Carlson

                                    ORDER
     For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

  1. Judge Carlson’s report and recommendation (Doc. 251) is ADOPTED IN

     ITS ENTIRETY and Plaintiff’s objections to the report and

     recommendation (Doc. 252) are OVERRULED.

  2. Plaintiff’s motion for summary judgment (Doc. 219) is DENIED.

  3. Defendants’ motion for summary judgment (Doc. 227) is GRANTED IN

     PART AND DENIED IN PART.

  4. Defendants Booher, Huber, Wertz, and Maxwell are granted summary

     judgment as to Counts IV, VIII, and IX of Plaintiff’s complaint. Summary

     judgment is denied in all other respects.

  5. A status conference is scheduled for February 27, 2020 at 11:00 a.m. to

     discuss future proceedings in this case. The conference will be by


                                        1
telephone. Counsel for Plaintiff shall initiate the call by calling chambers at

(717) 221-3970 after all parties are on the line.

                                 s/Jennifer P. Wilson
                                 JENNIFER P. WILSON
                                 United States District Court Judge
                                 Middle District of Pennsylvania

Dated: January 30, 2020




                                    2
